Citation Nr: 1135491	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus. The Board must initially determine whether the Veteran has submitted new and material evidence sufficient to reopen these previously denied claims on appeal. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran submitted an October 2008 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the local RO. In November 2010, the Veteran submitted a written request to withdraw his Board hearing request. The Board finds that there is no hearing request pending at this time. 38 C.F.R. § 20.702(e) (2010).    

In a February 2011 decision, the Board remanded the claims on appeal for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied in an October 1987 rating decision. 

3. The evidence received since the October 1987 rating decision does not include official service department records, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1. The October 1987 rating decision, that denied entitlement to service connection for bilateral hearing loss and tinnitus, is final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has not been submitted since the October 1987 rating decision, and the claim of entitlement to service connection for bilateral hearing loss and tinnitus are not reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an April 2006 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance). Pursuant to the remand instructions in the February 2011 Board decision, the Veteran was sent a March 2011 letter apprising him of the basis for the prior denials and the information necessary to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus. The Veteran did not respond to the letter and has not submitted any additional evidence pertaining to the claims on appeal.   Any defect as to the timing of this notice was cured because the claims were readjudicated in a July 2011 supplemental statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006)

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, a July 2006 letter sent to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current appeal, VA has obtained the Veteran's October 1987, December 1987, and February 2006 personal statements, VA outpatient treatment records from May 2005 to April 2008, private treatment records dated March 1985, October 1988, from August 2003 to August 2008, and from December 2005 to September 2006, as well as service treatment records from June 1954 to August 1954. 

Attempts to obtain the Veteran's outstanding service treatment records from the National Personnel Records Center (NPRC) have been made. It was determined in September 2008 and September 2009 that the outstanding service treatment and personnel records are fire-related and the requested information cannot be reconstructed. The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran seeks to reopen his service connection claims for bilateral hearing loss and tinnitus. In an October 1987 rating decision, the RO denied these claims on the basis that there was no evidence to show the Veteran's claimed disabilities were incurred or aggravated by military service. The Veteran submitted a notice of disagreement in December 1987.  A statement of the case was issued in January 1988.  The Veteran did not submit a substantive appeal and this decision became final. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Due to the similar medical history and evidence related to the claims, as well as the similar disposition of the issues, the Board will address them in a common discussion. 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2010). In addition, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence of record at the time of the October 1987 rating decision included an April 1987 VA examination report, service treatment records from June 1954 to August 1954, and an October 1987 personal statement by the Veteran. 

The evidence received since the October 1987 rating decision includes December 1987 and February 2006 personal statements by the Veteran, April 1987 VA examination audiological report, private treatment records dated March 1985 and October 1988, and VA outpatient treatment records from May 2005 to April 2008. 

In the December 1987 statement, the Veteran asserted that he was ordered to temporary duty (TDY) on flying status to Davis-Monthan Air Force Base for bomb competition, during which his eardrum ruptured from lost of cabin pressurization and he has had hearing impairment ever since. He also noted that while stationed at March Air Force Base, he underwent treatment for tinnitus. The Board finds this statement is redundant of evidence already of record at the time of the October 1987 rating decision.

In November 2006, the Veteran submitted the April 1987 VA examination audiological report, which reported a diagnosis of bilateral hearing loss, but not for VA purposes. The Board notes this report was previously of record at the time of the October 1987 rating decision. 

The remaining newly submitted evidence was not previously submitted to VA; however, the evidence is not material.  Specifically, the March 1985 private treatment record, associated with claims file in November 2006, documented the Veteran's subjective history of 30 percent hearing loss in the left ear and advised the Veteran that he should not expose himself to prolonged loud noise. In October 1988, a private physician noted the Veteran's hearing loss in the left ear substantially decreased; however, no test results were associated with the record. This evidence shows the presence of hearing loss, which is essentially the same of the evidence of record at the time of the prior decision and is cumulative or redundant.  The VA outpatient treatment records from May 2005 to April 2008 fail to show any treatment, complaints, or evidence of a link between the Veteran's disabilities and his military service.  This evidence, while new, is not material, because it does not relate to an unestablished fact necessary to substantiate the claim, as it does not provide any evidence showing that the claimed disabilities are related to service. In addition, the Veteran's February 2006 personal statement is redundant of his contentions that were previously made and considered.

The Board finds that the new evidence does not include official service department records or relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and tinnitus. Given the foregoing, the Board finds that the newly submitted evidence to not be new and material; therefore, the Veteran's service connection claims on appeal are not reopened  38 C.F.R. § 3.156 (2010).



ORDER

As new and material evidence has not been submitted, the claim of entitlement to service connection for bilateral hearing loss is not reopened; the appeal is denied.  

As new and material evidence has not been submitted, the claim of entitlement to service connection for tinnitus is not reopened; the appeal is denied.  


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


